Citation Nr: 1314988	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  10-20 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD), bipolar disorder, and depressive disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service in the Army from June 1968 to May 1970.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in New York, New York.

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  In this case, the Veteran has filed a claim for PTSD but the record shows other psychiatric diagnoses.  As a result, the issue on appeal has been re-characterized on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD due to service boot camp experiences.  He claims he was brutalized by his drill instructor.  He stated that a garbage can was put over his head and a whistle blown; he stated that his mother was called a whore; that he was subjected to constant harassment; that he was harassed because he did not know how to drive a truck; that he found 2 fellow soldiers who committed suicide in the bathroom; that he witnessed marines who slashed their wrist due to the treatment they received in boot camp; and that marine casualties passed through where he was stationed, some of whom were missing arms and legs.  

In a June 2009 VA examination report, the examiner related that the Veteran was submitted to severe emotional and physical abuse in boot camp by his superiors. 

The evidence of record shows that the Veteran has been diagnosed as having PTSD as a result of his reported stressors.  What is missing in this case is corroboration of the Veteran's alleged stressors.

A review of the record shows that the Veteran was not provided with information regarding the type of evidence that he could submit based on a claimed stressor involving a personal assault.  See 38 C.F.R. § 3.304(f)(5).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. §3.304(f)(5) (2012).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id. 

The Veteran was afforded a VA examination in June 2009.  The VA examiner diagnosed the Veteran with PTSD and bipolar disorder.  There is no medical opinion of record stating whether a bipolar disorder, or any other psychiatric disorder found in the record is related to service, including the Veteran's reported events in service.

Also, the Veteran's service treatment records show that he was treated for a duodenal ulcer while in service.  The Veteran reports in his May 2008 stressor statement that the ulcer was believed to be due to stress.  The obtained medical opinion should address this contention.  

The claims file should be sent to the examiner who provided the June 2009 opinion (or if the examiner is no longer available, a suitable replacement) so that he or she can prepare an addendum to the June 2009 opinion regarding the etiology of the Veteran's PTSD and bipolar disorders.  The examiner should also give an opinion as to the etiology of any other psychiatric disorder (i.e. depression) found in the record.

As noted above, the Veteran reports witnessing service members cut themselves trying to get out of boot camp.  The Veteran reports that he found two recruits that committed suicide in the latrine and called for assistance in June 1968.  He also reports that other recruits attempted suicide but he is unable to recall their names or exact dates of the incidents.  Generally, this type of stressor is difficult to verify without the names of those involved and exact dates.  However, since the Veteran has reported that at least two recruits committed suicide and others attempted suicide, the Board finds that these events are significant enough to have possibly been recorded in official military documents.  Therefore, given the date offered by the Veteran and the Veteran's dates of service, the RO must attempt to corroborate the claimed stressors through review of the unit records from June 1968 to September 1968.

Additionally, a September 1968 service treatment report concerning abdominal pains and vomiting noted that the Veteran was treated by a psychiatrist for sleep walking.  No psychiatric treatment reports are located with the Veteran's service treatment records.  The Board finds that appropriate steps should be taken to obtain any service psychiatric treatment reports as they may contain information relevant to his current claim of service connection for a psychiatric disorder.

Finally, the Board notes that there appear to be outstanding medical records pertinent to the Veteran's claim.  The Veteran has indicated that his PTSD is still being treated by a VA physician at the Stratton VA Medical Center in Albany, New York.  The most recent medical record in the claims file is dated in April 2010.  Therefore, on remand, any ongoing medical records dated since September 2010 should be obtained.  38 C.F.R. § 3.159(c)(2) (2012);  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's in-service mental health records from the appropriate records repository.  Document  for the claims file which repository or repositories were contacted and why.  If the records are not available, make a formal finding of unavailability.  

2. Take appropriate steps to obtain and associate with the claims file medical records from the Stratton VA Medical Center in Albany, New York, dated April 2010 to present.

3. The RO should attempt to corroborate the claimed suicides and suicide attempts while the Veteran was stationed at Paris Island Marine Corps Recruit Depot, First Battalion Platoon 1043.  The RO should contact the Commandant of the Marine Corps or any other appropriate repository and request that a review of unit records pertaining to First Battalion Platoon 1043 be conducted for the term from June 1968 to September 1968.  

All efforts to corroborate the claimed stressors should be clearly documented in the claim file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

4. The RO should furnish to the Veteran a letter informing him that evidence from sources other than his service records may corroborate his account of in service personal assault.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The Veteran should be asked to provide or identify any evidence from sources other than his service records that might corroborate his claimed stressors. Provide a list of examples of such evidence, including evidence of behavior changes.

5. After associating any outstanding evidence with the claims folder, send it to the VA examiner who prepared the June 2009 opinion (or if the examiner is no longer available, a suitable replacement) and request that the examiner prepare an addendum to the June 2009 VA examination report.  The Veteran need not be re-examined unless an examination is deemed necessary; however, it is requested that the examiner refamiliarize his or herself with the claims file.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  

The examiner should render an opinion as to whether the in-service treatment for duodenal ulcers and any other pertinent evidence supports the occurrence of the Veteran's claimed in service stressors.  In addressing this, the examiner must provide a complete rationale.  If so, the examiner should identify what stressor is found to be supported by the record and then should offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the in-service stressor is etiologically related to the Veteran's PTSD diagnosis. 

With regard to the bipolar disorder and depressive disorder and any other currently diagnosed psychiatric disorder in the record, the physician should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that such disorder is etiologically related to the Veteran's service, including to any event of service.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If the examiner finds it impossible to provide any part of the requested opinion without resort to pure speculation, he or she should so indicate.

A fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

6. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


